Citation Nr: 1127029	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from December 1957 to March 1962.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (the RO).  

In February 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In March 2011, the Veteran submitted additional medical evidence, but did not include a waiver of consideration by the agency of original jurisdiction along with this evidence.  See 38 C.F.R. § 20.1304 (2010).  However, given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

The Veteran has been shown to currently have bilateral hearing loss that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veteran's claim decided herein has been granted, as will be discussed below.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection - bilateral hearing loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Discussion

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a bilateral hearing loss disability.  He has contended that he was exposed to excessive noise during his service, to include exposure to high frequency "buzzing" from electrical equipment and high volume noise from jet engines.  The Veteran asserts that this noise exposure resulted in his current bilateral hearing loss disability.  See the Veteran's statements dated in June 2008, February 2009 and September 2009 as well as the February 2011 VA hearing transcript at pages 2, 3 and 7 - 9.  

While the Veteran has submitted copies of various service personnel records, his service treatment records are unavailable for review.  See a computer printout dated in July 2008 and a formal finding of unavailability dated in November 2008.  These records were presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC), a military records repository.  The only service treatment record associated with the Veteran's VA claims file is a blank, partial copy of the February 1962 discharge examination report.  When, as here, at least a portion of the service treatment records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit- of-the-doubt rule, to assist him in developing his claim, and to explain the reasons and bases for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the unsuccessful attempts, evident from the record, by VA to obtain his complete service treatment records, the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).

However, the Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, in light of service personnel records submitted by the Veteran which reflect that he was a radar operator during his service, the Board finds that the Veteran's reports of in-service noise exposure are credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

In addition, recent audiological examinations establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria of 38 C.F.R. § 3.385.  For example, the Veteran was afforded a VA examination in December 2008, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
55
55
LEFT
45
45
60
60
65

A private audiologist also diagnosed the Veteran with a bilateral hearing loss disability.  See private audiograms dated in July 2000 and April 2002.  The reports of these two private audiograms remain uninterpretted by the private audiologist.  The Board points out that in Kelly v. Brown, 7 Vet. App. 471 (1995), the United States Court of Appeals for Veterans Claims (the Court) held that it may not interpret the results of such testing because that would involve a finding of fact, which the Court is precluded from making.  The Court has not held that the Board is precluded from interpreting the findings, and the Board points out that it requires no medical expertise to locate a symbol on a grid and note the corresponding values on the axes of the grid.  Indeed, the July 2000 and April 2002 private audiograms are commensurate with the findings of the December 2008 VA examiner.  

Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  Although the evidence does not show that the Veteran was treated for or diagnosed with hearing loss, the Board notes that the question is nevertheless whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the noise exposure, as it is the result of another factor or other factors not related to service. 38 C.F.R. § 3.303(d). See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that there are conflicting medical opinions associated with the claims file that pertain to the etiology of the Veteran's bilateral hearing loss disability.  In this regard, the December 2008 VA examiner's medical opinion is unfavorable to the Veteran's claim, and statements from S.E., a Board-Certified Hearing Instrument Specialist (BC-HIS), dated in September 2009 and March 2011 support the Veteran's assertions that his bilateral hearing loss is causally-related to his service.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).

VA examiner reviewed the Veteran's claims file and performed a physical examination.  She specifically noted that his service treatment records were unavailable for review, but noted that the Veteran was a radar operator during service and worked as an electrician for more than 45 years after service with minimal noise exposure.  The VA examiner noted the private audiogram dated in April 2002 and provided a diagnosis of bilateral hearing loss; however, the December 2008 VA examiner failed to address the approximate date of onset.  Concerning a medical nexus, the December 2008 VA examiner opined that the Veteran's current bilateral hearing loss disability was not caused by or the result of military noise exposure, reasoning that is was "unlikely that the [V]eteran's duties as a radar operator was [sic] loud enough to enduce [sic] hearing loss."  See the December 2008 VA examination report.  

The Board once again notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had the VA examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

On the other hand, the September 2009 statement from E.S., BC-HIS note that the Veteran's audiological test results reflect bilateral, sensorineural, high-frequency hearing loss consistent with noise-induced hearing loss.  Further, E.S., BC-HIS opined that it was at least as likely as not that the Veteran's bilateral hearing loss disability "started happening" during the time of his noise exposure in the military.  See the September 2009 statement from E.S., BC-HIS.  

Indeed, the Board notes that E.S., BC-HIS, failed to provide any rationale or cite and medical literature regarding his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  

Subsequent to the February 2011 hearing, the Veteran submitted another statement from E.S., BC-HIS, dated in March 2011.  In the March 2011 statement, E.S., BC-HIS, reiterated his September 2009 opinion, and additionally stated that "studies have also shown that being exposed to noise levels above 85 [decibels] for an extended period of time in the work place can also cause permanent hearing loss."  See the March 2011 statements from E.S., BC-HIS.  

The Board does observe that E.S., BC-HIS, did not indicate that he had reviewed the Veteran's claims file; however, as discussed above, the Veteran's reported history is competent and credible, and his military noise exposure has been conceded.  As such, the private audiologist did base her opinion on a substantiated event.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current hearing loss was incurred in service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss disability is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


